PETTIGREW, J.,
concurs with the results, and assigns reasons.
hThe majority has chosen not to address the issue raised in the alternative Motion for Summary Judgment filed by Bourg. I disagree with them in that I feel it is appropriately before us under Code, of Civil Procedure article 966 and should, be addressed by the majority.
When Bourg filed' its Exception raising the objection' of peremption,* it contained within it an alternative Motion for Summary Judgment, which was partially based on the issue of peremption. Attached to the Memorandum, in support, were several exhibits: Exhibit A, Deposition of Wendell Payné; Exhibit B, Initial Commercial Insurance Application dated March 24, 2011; Exhibit C, Premier’s responses to Bourg’s Request for Production of Documents; and Exhibit- D, a Sworn Statement in Proof of Loss. In the alternative motion for summary judgment, Bourg requested and offered into evidence these exhibits.
In the transcript of the hearing on March 9, 2015 (Vol. 1, pages 151-152, 2015 CA 1128 c/w 2015 CA 1129), it states “There’s also an exception of peremption or, alternatively, motion for summary judgment seeking dismissal of the cross-claim and third-party demand filed by Premier Performance Marine against Bourg Insurance | ¡Agency on the grounds that the claims are perempted by the one and *192three year peremptive periods found in Louisiana Revised Statute 9:5606.”
Further, the actual judgment of March 17, 2015, rendered by the district court, specifically mentions in the opening paragraph it was a hearing both on the “Exception of Peremption, or Alternatively, Motion for Summary Judgment.”
I am of the opinion the alternative motion for summary judgment (together with the exhibits submitted in support) is properly before us and should be addressed by the majority.
However, having said the above; after reviewing the alternative motion for summary judgment, the exhibits and memorandum attached, and the opposition filed, and any opposing memorandums and. supporting affidavits, I find I would deny the alternative motion for summary judgment, for the following reasons.
As far as the issue of peremption, I find there are material issues of fact in dispute that would require the weighing of evidence and credibility determinations, which would preclude summary judgment at this time. For those reasons, I concur with the result reached by the majority.